Citation Nr: 0516104	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  96-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a higher initial evaluation for a residual 
scar of the right little finger, currently rated 
noncompensable.

2.  Entitlement to a rating greater than 10 percent for 
lichen simplex and follicular eczema for the period prior to 
August 30, 2002.

3.  Entitlement to a rating greater than 30 percent for 
lichen simplex and follicular eczema for the period beginning 
August 30, 2002. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel
INTRODUCTION

The veteran had honorable active service from June 1975 to 
June 1985, and had a period of other than honorable service 
from June 20, 1985 to April 21, 1989.  In an April 1996 
Administrative Decision the RO determined that the period 
from June 20, 1985 to April 21, 1989 was a bar to benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The RO, in pertinent part, granted entitlement 
to service connection for lichen simplex chronicus and 
follicular eczema, and a right finger scar with assignment of 
noncompensable evaluations respectively, effective from June 
12, 1995, the date of claim.  The veteran appealed the 
decision.

In April 2000 the RO granted a compensable rating of 10 
percent for lichen simplex chronicus and follicular eczema, 
effective June 12, 1995.  In a March 2005 decision, the RO 
granted an increased rating of 30 percent, effective August 
30, 2002.  As these evaluations are not the maximum ratings 
available for this disability, and a written withdrawal of 
the issue is not of record, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The Board remanded this case in May 1999 and July 2003.  The 
requested development was accomplished and the case has been 
returned to the Board. 

Due to the veteran's change in residence, this case has been 
transferred to the RO in Portland, Oregon, which now has 
jurisdiction.

In the Introduction portion of the May 1999 remand, the Board 
pointed out that in March 1999 the veteran's representative 
had raised the issue of whether the veteran's service from 
June 20, 1985 to April 21, 1989 constitutes a bar to payment 
of VA benefits, and the issue of service connection for a 
left knee injury.  A review of an October 1999 deferred 
rating action indicates that the RO interpreted this 
discussion as the Board indicating the absence of an 
administrative decision in the record.  However, the Board 
specifically referred to the April 1996 decision in the 
Introduction when it determined that the veteran's 
representative clearly wanted to revisit the issue.  
Therefore, once again, the Board refers the matter to the RO 
for the appropriate action.


FINDINGS OF FACT

1.  For the period prior to August 30, 2002, the veteran's 
lichen simplex chronicus was manifested by chronic itching, 
the need for medicated creams to use over extensive areas, 
productive of no more than itching constant and extensive 
lesions.

2.  For the period beginning August 30, 2002, the veteran's 
lichen simplex chronicus has affected the arms, hands, 
fingers, neck, chest, back, upper arms, abdomen, upper and 
lower legs, ankles, and feet, comprising more than 40 percent 
of the entire body.  

3.  The veteran's right little finger scar is asymptomatic 
and is not productive of limited function.  


CONCLUSIONS OF LAW

1.  For the period prior to August 30, 2002, the criteria for 
a 30 percent rating for lichen simplex chronicus and 
follicular eczema have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 
(effective prior to August 30, 2002).

2.  For the period beginning August 30, 2002, the criteria 
for a 60 percent rating for lichen simplex chronicus and 
follicular eczema have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806 (2004).

3.  The criteria for a compensable rating for a right little 
finger scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 
(effective prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in April 2003 and September 2004, as well 
as by the discussions in the October 1998, March 2003, and 
February 2005 supplemental statements of the case (SSOCs).  
By means of these documents, the veteran was told of the 
requirements to establish increased ratings for skin 
disorders, of the reasons for the denials of his claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  

Further, the Board notes that over the course of the appeal, 
the criteria for evaluating skin disorders were revised and 
became effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The veteran was notified of the new 
criteria and their application to his case by the SSOCs of 
March 2003 and February 2005.  Further, proceeding with a 
decision at this time would not prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993) since the RO has 
evaluated the disabilities under the old and new criteria.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran has appealed the initial rating 
assigned for his scar and lichen simplex disabilities.  The 
VCAA letters that specifically addressed the matter of 
increased ratings were not sent at that time.  However, a 
General Counsel opinion states that VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim in the case of a "downstream" issue, 
i.e., an issue relating to the claim but arising after the 
beginning of the claims process.  VAOPGCPREC 8-2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA and private outpatient records.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran's various communications indicate that 
he has no additional evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Here, examinations were conducted pursuant to the 
Board's remands for additional development.  Copies of the 
reports are associated with the claims file.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Over the course of this appeal, the criteria for evaluating 
skin disabilities were revised and became effective August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  As 
noted above the veteran was provided a copy of the revised 
criteria and the opportunity to submit pertinent evidence 
and/or argument.  

The VA General Counsel, citing United States Supreme Court 
and United States Court of Appeals for the Federal Circuit 
precedent, held when a new regulation is issued while a claim 
is pending before VA, VA must first determine whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the new provision to claims that were 
pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003).

It appears to the Board, that in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating skin disabilities apply prior to the change in 
regulation, or August 30, 2002, and that the new criteria 
apply thereafter.  In any event, regardless of this 
interpretation, the Board notes that the retroactive reach of 
the new regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Based on findings of a right finger injury and treatment for 
lichen simplex in the service medical records, the RO granted 
the veteran's claim, received on June 12, 1995.  In the April 
1996 decision, the RO assigned a noncompensable rating for 
the right little finger scar, effective June 12, 1995.  A 
noncompensable rating was also assigned for lichen simplex 
chronicus and follicular eczema, effective June 12, 1995.  
The veteran disagreed with the assigned ratings.  

Given the veteran's disagreement with the initial ratings 
assigned for his disabilities, the Board must consider the 
ratings, and, if indicated, the propriety of staged ratings, 
from the initial effective date forward.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Below, the Board has 
addressed the appropriate ratings for the periods prior to 
and after August 30, 2002.  

VA medical records show that in August 1998, the veteran was 
given a topical anti-inflammatory cream, topical antifungal 
cream, and topical anti-infective cream to apply twice a day 
to his rash.  The record shows that for the period from 
November 1994 to August 1997, the veteran had received 
refills for the cream.  

When seen in August 1999, the examiner noted a history of 
follicular eczema and the presence of lichen simplex 
chronicus on the back, neck, upper chest.  It was reported 
that flare-ups occur every two to three months, with more 
frequent flares in the winter.  Improvement was shown with 
the use of Lidex cream.  The veteran also used Neutrogena 
soap, moisturizer, and a hot shower.  On examination, no 
active lesions were identified, and the skin was normal 
except for dry patches at the elbows.  During an appointment 
later that month, the examiner noted an outbreak on the neck, 
chest, and suprapubic area.  It was described as a very 
itchy, macularpapular rash with an eczema appearance.  Lidex 
cream was used.  The veteran also noted a burning sensation.  

On a visit in November 1999, the examiner noted lichen 
simplex chronicus on neck, arm flanks, abdomen, and behind 
both knees.  It was very pruritic.  It was reported that 
Lidex helped and that the follicular eczema had resolved.  
The examination revealed multiple 2 to 5 centimeter 
hyperpigmented scaly lichenified plaques on abdomen, left 
flank, posterior of both lower extremities, and none 
appreciated on the neck.  There was diffuse dry skin.  The 
examiner reported an assessment of lichen simplex chronicus, 
nummular eczema in atopic patient, xerosis, post 
inflammatory, and hyperpigmentation changes.  The examiner 
felt that the conditions were not disabling, but chronic and 
currently stable.  Also found that there would be periodic 
waxing and waning.  

When the veteran underwent a VA examination in November 1999, 
it was noted that he was using a topical steroid for his skin 
condition.  The veteran reported that neither the fifth digit 
scarring nor the follicular eczema were active issues and he 
wished to focus on the residuals of the lichen simplex et 
chronicus.  He complained of chronic itching that was worse 
on the abdomen and flank.  The examination revealed 2 to 5 
centimeter hyperpigmented scaly lichenified plaques on the 
abdomen, left flank area, and posterior aspect of the ankles.  
There were no active lesions on the nuchal area.  The skin 
was diffusely dry.  There was no ulceration or crusting, but 
only the plaques on the abdomen.  There were no systemic 
manifestation or nervous disorder.  Biopsy was not indicated.  
The examiner diagnosed active, non-disabling lichen simplex 
et chronicus with no evidence of active follicular eczema and 
non-disabling cicatrix of the right fifth digit.  The 
examiner also noted incidental findings of scattered nummular 
eczema and xerosis as well as post-inflammatory 
hyperpigmentation.

In April 2000 the RO granted a compensable rating of 10 
percent for lichen simplex chronicus and follicular eczema.  
The rating was considered effective June 12, 1995.

In October 2002, the veteran reported that his rash had 
returned and itched.  At the time, he had small raised bumps 
on the back and lower torso.  The veteran requested a renewal 
for Prednisone as it had worked in the past.  

The veteran was seen for an exacerbation of his skin 
condition in November 2002.  The rash was located on his 
posterior thorax and it was quite pruritic.  Another course 
of oral Prednisone therapy was instituted since it was too 
extensive to treat topically.  On a visit later that month, 
it was noted that Prednisone was stopped and that there was 
some rash on the posterior thigh, but had not recurred on the 
back.  The examiner reported that an attempt would be made to 
control the rash topically without further oral steroids 
unless absolutely necessary.  

In March 2003, a VA examination revealed a well-healed scar 
measuring one inch on the palmar aspect of the digit.  It 
extended from the proximal metacarpal joint crease to just 
short of the distal metacarpal joint crease.  Its greatest 
width measured 0.5 millimeters.  The scar was not raised, 
depressed, or tender.  It was of normal color and there was 
no adherence to the underlying tissue.  Skin texture was 
normal and the scar was not unstable.  It was considered 
superficial.  There was no inflammation, edema, or keloid 
formation.  The scar did not cause any limitation of motion.  
The examiner diagnosed very well healed asymptomatic 
laceration on palmar aspect of right little finger.  

When the veteran sought treatment for psychiatric conditions 
in September 2004, he also complained of a generalized rash 
that had not improved with application of topical cream.  The 
examiner noted multiple areas of raised circular lesions in 
linear fashion along the leg and arm as well as the surface 
of both hands.  While an inpatient, the an examiner noted a 
rash spreading over the veteran's body.  

Pursuant to the Board's remand, VA examinations were 
conducted in September 2004 and February 2005.  In September 
2004, the veteran reported that his rash breaks out 
approximately eight to nine times a year, about every five 
weeks.  He was using Lidex, Triamcinclone, and Benadryl.  He 
noted that the rash involves the entire body from his neck to 
his feet.  The latest eruption occurred 2 weeks prior and had 
receded.  The examiner reported the presence of scattered, 
discrete, hyperpigmented, violaceous, scaly, popular 0.5 
centimeters to 2.0 centimeter lesions on the neck, chest, 
back, upper arms, abdomen, upper and lower legs, ankles, 
feet, hands, and fingers.  There were no open ulcerations, 
sores, or fissures.  There was no evidence of secondary 
bacterial infections of the skin.  The examiner diagnosed 
chronic lichen planus and follicular eczema, receding with 
intermediate to high potency topical steroid creams.  

In February 2005, the examiner reviewed the claims file and 
provided an addendum to the September 2004 report.  The 
examiner reported that the veteran was contacted and that he 
reported no change in his condition since September 2004.  
The examiner noted that since 1995, there were five 
evaluations and treatments for exacerbations characterized by 
itching involving the exposed surface or extensive areas.  
The examiner noted that the five evaluations took place in 
March 1995, August 1999, November 1999, November 2002, and 
September 2004.  Regarding the lesions, although extensive, 
marked disfigurement was not noted.  Further, the lesions had 
not been described as exceptionally repugnant.  The examiner 
commented that the November 2002 entry indicated systemic 
manifestation and pointed out that Prednisone was used 
because the condition was too extensive to treat topically.  
Since 1995, there was only one occasion in November 2002 when 
corticosteroids and/or immunosuppressive drugs were required 
for control of the condition.  The examiner found that during 
periods of exacerbations, it is not possible to determine 
from the records the percentage of body surface involved.  
However, the examiner pointed out that during the September 
2004 examination, the exposed areas included the arms, hands, 
fingers, and neck, approximately 6 percent of the total body 
area.  The examiner further noted that the total body area 
affected is estimated to be approximately 91 percent, 
including the neck, chest, back, upper arms, abdomen, upper 
and lower legs, ankles, feet, hands, and fingers.  

In a March 2005 decision, the RO granted an increased rating 
of 30 percent.  The rating was considered effective August 
30, 2002, the date that the amendments to the rating criteria 
became effective.  

Lichen Simplex and Follicular Eczema

Service connection is in effect for lichen simplex chronicus 
and follicular eczema, rated 10 percent disabling from June 
12, 1995, and 30 percent disabling from August 30, 2002.  The 
criteria under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 
have been applied for both periods.  Diagnostic Code 7899 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.118.  See 
38 C.F.R. § 4.27 (2004).  Separate diagnostic codes identify 
the various disabilities.  Pertinent regulations do not 
require that all cases show all the findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2004).  

The old version of Diagnostic Code 7806 contemplates eczema.  
A 10 percent rating is assigned for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is assigned when there 
is exudation or itching constant, extensive lesions, or 
marked disfigurement.  A maximum rating of 50 percent is 
assigned for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  

Currently, Diagnostic Code 7806 contemplates dermatitis or 
eczema.  A 10 percent rating is assigned when there is at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is assigned 
when the condition covers 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A maximum 
rating of 60 percent is assigned when the condition covers 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

Here, the Board finds that for the period prior to August 30, 
2002, a 30 percent rating is warranted under the old 
criteria, and a 60 percent rating is warranted for the period 
beginning August 30, 2002 under the new criteria.

Throughout the medical records, the veteran made chronic 
complaints of itching and rashes were found over various 
areas of his body, including the neck, back, legs, chest, and 
abdomen.  The records also reveal that the condition required 
the veteran to use a number of medicated creams on a regular 
basis for control.  Therefore, the evidence clearly shows a 
skin disorder productive of itching constant and extensive 
lesions as required for a 30 percent rating under the old 
version of Diagnostic Code 7806.  The Board notes that during 
any of the periods at issue, the condition has not been 
described as exceptionally repugnant, as required for a 50 
percent rating under Diagnostic Code 7806.  As noted in the 
February 2005 examination report, systemic manifestations 
were shown in 2002 when the veteran was placed on Prednisone 
because the condition was too extensive to be treated 
topically as on prior occasions.  Therefore, it is possible 
to assign a 50 percent rating for the period beyond August 
30, 2002.  However, since the disability picture presented 
since the revisions made effective as of August 30, 2002 
shows that a 60 percent rating is warranted, the Board will 
not apply the old criteria for the period beyond August 30, 
2002.  

Records show that subsequent to August 2002, the veteran was 
placed on Prednisone to control his condition.  Further, on 
the most recent assessment of the condition in February 2005, 
the examiner noted that the condition affected a total body 
area of 91 percent.  Overall, the evidence demonstrates that 
the veteran's service-connected skin condition covers more 
than 40 percent of the entire body, as required for a 60 
percent rating under the current version of Diagnostic Code 
7806.  Therefore, as of August 30, 2002, the criteria for a 
60 percent rating under the new version of Diagnostic Code 
7806 have been met.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than the 
old and new versions of 7806, do not provide a basis to 
assign an evaluation higher than the ratings assigned by this 
decision.  

Diagnostic Code 7800, in effect prior to August 30, 2002, a 
50 percent rating is assigned for disfiguring scars of the 
head, face, or neck that result in complete or exceptionally 
repugnant deformity of one side of face or marked or 
repugnant bilateral disfigurement.  However, there are no 
indications in the record and it has not been alleged that 
the skin condition that appears on the veteran's neck is 
disfiguring.  Therefore, Diagnostic Code 7800 will not be 
applied for the period prior to August 30, 2002.  

Diagnostic Code 7801, in effect prior to August 30, 2002, 
provides a 40 percent rating for third degree burn scars for 
an area or areas exceeding 1 square foot.  Although extensive 
lesions were noted throughout the record, the findings do not 
show and it has not been alleged that the veteran's skin 
condition is comparable to third degree burn scars.  
Therefore, for the period prior to the amendments, Diagnostic 
Code 7801 will not be applied.    

Further, the condition has not been considered comparable to 
active tuberculosis luposis, which warrants a 100 percent 
rating under the old version of Diagnostic Code 7811.  
Therefore, for any period at issue, Diagnostic Code 7811 will 
not be applied.  

Under the current version of Diagnostic Code 7800, a 80 
percent rating is assigned for disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement.  As stated, 
there are no indications in the record and it has not been 
alleged that the skin condition that appears on the veteran's 
neck is disfiguring.  Therefore, Diagnostic Code 7800 is not 
applicable for the period beginning August 30, 2002.  

Under the current version of Diagnostic Code 7817, a 100 
percent rating is assigned for exfoliative dermatitis when 
there is generalized involvement of the skin, plus systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia), and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  Here, the record only shows that systemic therapy 
was needed on one occasion, therefore not constant or near 
constant.  Therefore, Diagnostic Code 7817 is not applicable 
for the period beginning August 30, 2002.  

In determining whether a higher evaluation is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In this case, 
the preponderance of the evidence supports an increased 
evaluation of 30 percent for the period prior to August 30, 
2002, and an increased evaluation of 60 percent for the 
period beginning August 30, 2002.

Right Little Finger

Service connection is currently in effect for a residual scar 
of the right little finger, rated noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7805.  The old and new 
versions of Diagnostic Code 7805 provide for rating scars 
based on the limitation of the part affected.  

Here, the Board finds that a compensable rating is not 
warranted for several reasons.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5230, any limitation of motion of the little 
finger is assigned a noncompensable rating.  Further, the 
March 2003 VA examination did not reveal any limitation of 
motion and the veteran has not complained of any limitation.  
Overall, limitation of the right little finger has not been 
demonstrated and the noncompensable rating is appropriate.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7805, do not provide a basis to assign a compensable rating 
for a right little finger scar.  

Under the old and new versions of Diagnostic Code 7804, a 10 
percent rating is assigned for superficial scars.  The old 
version requires that they be tender and painful on objective 
demonstration, and the new version require that they be 
painful on examination.  Although the scar is superficial, 
the medical evidence indicates that it is asymptomatic.  
Further, when examined in 2005, the veteran indicated that 
the scar was not an active issue.  Overall, the old and new 
versions of Diagnostic Code 7804 are not for application.  

Diagnostic Code 7803, in effect prior to August 30, 2002, 
provided a 10 percent rating for superficial scars that are 
poorly nourished, with repeated ulceration.  Currently, 
Diagnostic Code 7803 provides a 10 percent rating for 
superficial scars that are unstable.  As noted on the March 
2003 VA examination, the scar is asymptomatic, well healed, 
and not unstable.  Therefore, the old and new versions o 
Diagnostic Code 7803 are not for application. 

Currently, a 10 percent rating is assigned under Diagnostic 
Code 7801 for scars other than the head, face, or neck that 
are deep or cause limited motion, for an area or areas 
exceeding 6 square inches.  A 10 percent rating is available 
under Diagnostic Code 7802 for scars other than head, face, 
or neck, that are superficial and that do not cause limited 
motion when there is an area or areas of 144 square inches or 
greater.  Given the location of the scar and the March 2003 
VA examination finding of 0.5 millimeters as the greatest 
width and one inch in length, the area does not meet the 
requirements for 10 percent ratings under the current 
versions of Diagnostic Codes 7801 and 7802.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
2002) is inappropriate in this case.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for entitlement to a higher 
(compensable) initial rating for a right little finger scar.  
Rating Schedule provides the sole criteria for evaluating the 
disability and assigning compensation benefits, and the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2004).  The appeal is 
denied.  


ORDER

Entitlement to a rating of 30 percent for lichen simplex 
chronicus and follicular eczema for the period prior to 
August 30, 2002 is granted.  

Entitlement to a rating of 60 percent for lichen simplex 
chronicus and follicular eczema for the period beginning 
August 30, 2002 is granted.  

Entitlement to a compensable rating for a right little finger 
scar is denied.  




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


